
	

114 HR 2950 IH: Small Business Contracting Clarity Act of 2015
U.S. House of Representatives
2015-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2950
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2015
			Mr. Takai introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To amend the Small Business Act to streamline and clarify small business contracting opportunities,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Small Business Contracting Clarity Act of 2015. 2.Findings and sense of Congress (a)FindingsCongress finds the following:
 (1)Native Hawaiians make up an economically disadvantaged group. (2)According to statistics from 2013, in the United States—
 (A)only 1 in 5 Native Hawaiians had attained a bachelor’s degree or higher (20.5 percent), which is lower than percentage nationally (29.1 percent), the percentage for Whites (32.5 percent), and the percentage for Asians (50.7 percent);
 (B)the unemployment rate of Native Hawaiians (7.5 percent) was higher than the national unemployment rate (5.9 percent);
 (C)Native Hawaiians remained underrepresented in management, business, sciences and arts occupations (28.4 percent) in comparison to the national level or representation (36.2 percent);
 (D)the average earnings of a Native Hawaiian household ($70,686) was lower than the national average ($74,657);
 (E)the percentage of Native Hawaiian households receiving benefits from the supplemental nutrition assistance program (18.8 percent) was higher than the national percentage (13.4 percent);
 (F)the poverty rate of Native Hawaiian families (13.2 percent) remains higher than the national rate (11.7 percent); and
 (G)approximately 34 percent of Native Hawaiian households surveyed did not have a savings account, in comparison to 29.5 percent of all households surveyed.
 (3)In 2001, the Department of the Treasury found that Native Hawaiians living on Hawaiian Home Lands (as defined in section 247(d)(2) of the National Housing Act (12 U.S.C. 1715z–12(d)(2))) face significant barriers to capital access, credit, and basic financial services.
 (4)The United States as a whole will benefit from policies that assist Native Hawaiians in economic equality.
 (5)Participation in the free enterprise system is essential to gain economic equality and self-sufficiency for Native Hawaiians.
 (6)Government procurement from Native Hawaiian Organizations (as defined in section 8(a)(15) of the Small Business Act (15 U.S.C. 637(a)(15))) offers a way for Native Hawaiians to participate in our free enterprise system by providing goods and services, revenue, and jobs for Native Hawaiians.
 (7)Consistent promotion of and Federal assistance for Native Hawaiian Organizations will guarantee that Native Hawaiians gain and maintain economic equality.
 (b)Sense of CongressIt is the sense of Congress that it is in the best interests of the United States to consistently promote and assist Native Hawaiian Organizations.
			3.Small business conformity
			(a)HUBZone eligibility
 (1)In generalSection 3(p)(3) of the Small Business Act (15 U.S.C. 632(p)(3)) is amended— (A)by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively; and
 (B)by inserting after subparagraph (C) the following:  (D)a small business concern—
 (i)that is wholly owned by one or more Native Hawaiian Organizations (as defined in section 8(a)(15)), or by a corporation that is wholly owned by one or more Native Hawaiian Organizations; or
 (ii)that is owned in part by one or more Native Hawaiian Organizations, or by a corporation that is wholly owned by one or more Native Hawaiian Organizations, if all other owners are either United States citizens or small business concerns;.
 (2)Conforming amendmentSection 3(p)(5)(A)(i)(I)(aa) of the Small Business Act (15 U.S.C. 632(p)(5)(A)(i)(I)(aa)) is amended by striking subparagraph (A), (B), (C), (D), or (E) of paragraph (3) and inserting subparagraph (A), (B), (C), (D), (E) or (F) of paragraph (3).
				(b)8(a) program
 (1)In generalSection 8(a)(6)(A) of the Small Business Act (15 U.S.C. 637(a)(6)(A)) is amended by adding at the end the following new sentence: Native Hawaiian Organizations (as defined in paragraph (15)) shall be deemed to be economically disadvantaged for the purposes of this subsection..
 (2)ApplicabilityThe amendment made by this subsection shall take effect on the date of enactment of this Act and apply to determinations of economic disadvantage made before, on, or after the date of enactment of this Act.
				
